Order entered August 18, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01501-CR
                             No. 05-19-01502-CR
                             No. 05-19-01503-CR

                   JABRICE DAVAN ORTEGA, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 401st Judicial District Court
                           Collin County, Texas
            Trial Court Cause Nos. 401-80783-2018 Cts. I, II & III

                                   ORDER

      Before the Court is appellant’s August 17, 2020 third motion for extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on or before September 8, 2020.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE